Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been made special under the Cancer Immunotherapy Pilot Program on December 6, 2021. 
This Action is in response to the papers filed on February 28, 2022 . Claims 1-20 are currently pending as per claims filed on September 28, 2021. 
In response to the restriction requirement of December 27, 2021, Applicants’ election of the following species is acknowledge:
1. A species of engineered human CART cells: CAR-T cells comprising (i) a disrupted T cell receptor alpha chain constant region (TRAC) gene; (ii) a disrupted ~2M gene; and (iii) a nucleic acid encoding the CAR
2. A species of tumor antigen: BCMA
3. A species of antibody: Daratumumab
4. A species of human cancer patient: multiple myeloma. Claims 1-20 encompass the elected species. 
Therefore, claims 1-20 are currently under examination to which the following grounds of rejection are applicable.
Priority
	This application is a continuation of PCT/IB2020/056085 filed on June 26, 2020. Applicants’ claim for the benefit of a prior-filed provisional application 62/951,732 filed on December 20, 2019 and prior-filed provisional application 62/867,764 filed on June 27, 2019  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is June 27, 2019 .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-127 of copending Application No. 17/359,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/359,041.
Claim 1 of  copending ‘041 is directed to a method for treating a B-cell malignancy in a human patient, the method comprising:
(i) administering to a human patient having a first dose of B-cell malignancy a natural killer (NK) cell inhibitor; and
(ii) administering to the human patient a first dose of a population of genetically
engineered T cells after step (ii), wherein the population of genetically engineered T cells
comprising T cells that comprise (a) a nucleic acid coding for a chimeric antigen receptor (CAR)
that binds CD19; optionally wherein the genetically engineered T cells are deficient in expression of MHC Class-I. 

Claim 1 of the invention is directed to a method for treating cancer, the method comprising administering to a human cancer patient:
(a) an effective amount of an NK cell inhibitor; and
(b) an effective amount of a population of engineered human T cells expressing a CAR (CART cells), wherein the engineered human CART cells comprise disrupted MHC class I, and wherein the CAR comprises an ectodomain that comprises an antigen-binding fragment, which binds a tumor antigen.

MPEP 804 teaches
Anticipation Analysis

“A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application.”

“This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim."

“In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. The nonstatutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.”

The instant claims differ from claims 1-127 by no requiring treatment of a B-cell malignancy. Thus the instant claims are generically drawn to treatment of any cancer including a B-cell malignancy. Thus, in the instant case, claim 1 is generic to the invention claimed in claims 1-127 of copending Application No. 17/359,041.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only administration of CAR T cells at least 48 hours after the lymphodepletion region, or all: (i) at least 48 hours and (ii) no more than seven days, or, “or” would imply that the administration types are in the alternative.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112 – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.

    PNG
    media_image1.png
    801
    644
    media_image1.png
    Greyscale
Claims 1-20 are directed to methods for treating cancer comprising administration of an inhibitor of NK cells and human CAR-T cells comprising a disrupted MHC class I and an ectodomain that targets an antigen in a tumor cell. The instant claims are broadly directed to a genus of inhibitors of NK cells able to prevent elimination of CAR T cells by the immune system of a human cancer patient so as to effectively treat a cancer by administration of an effective amount of said genetically engineered CAR T cells and the inhibitor.   The genus of NK cell inhibitors encompassed by the claims include an undefined number of  NK cell inhibitors . Lanier et al.,  (Nature Immunology volume 9, pages 495–502 (2008) discloses that NK express a large repertoire of inhibitor receptors such as such “ killer cell immunoglobulin-like receptors (KIRs) and leukocyte immunoglobulin-like receptors (LILRs), which are monomeric type I glycoproteins of the immunoglobulin superfamily, whereas others, such as the Ly49 and CD94-NKG2A receptors, are type II glycoproteins with a C-type lectin–like scaffold” (page 495; col.1). Lanier states “What constitutes an activating receptor or a costimulatory molecule in NK cells is uncertain and somewhat semantic” (page 496; col. 1) and effector functions of “activating receptors” being simultaneously cross-linked exhibit additive or synergistic actions (page 496; col. 1).  Supplementary Table 1 of Lanier list various inhibitory NK receptors some of them with common signaling pathways. In relation with treatment with  daratumumab, Krejcik et al., (Blood. 2016;128(3):384-394) teaches that CD38 is  present on natural killer (NK) cells, monocytes, B cells, and T cells in PBMCs of healthy donors. Moreover, treatment with daratumumab reduced CD38+ immunosuppressive cellular populations with concomitant induction of helper and cytotoxic T-cell expansion, production of IFN-gamma in response to viral peptides, and increased TCR clonality, indicating an improved adaptive immune response (page 392; col. 1).
The Specification states:
“The present disclosure is based, at least in part, on the unexpected discoveries that an anti-CD38 antibody (daratumumab), which is an exemplary NK cell inhibitor, successfully depleted NK cells both in vitro and in vivo but did not affect T cell numbers, including numbers of genetically engineered T cells expressing a chimeric antigen receptor (CAR), and did not activate CAR T cells. “ (paragraph [0004] ) of the published application).

“Further, it was found that, unexpectedly, daratumumab   pre-treatment significantly reduced NK cell-mediated CAR T cell lysis (e.g., by approximately 50%) and preserves the viability and number of allogeneic CAR T cells. Moreover, combined therapy of  daratumumab and CAR-T cells exhibited synergistic effect in reducing tumor burden and extending survival rates in a xenograft mouse model, even in the presence of NK cells.” (paragraph [0004] ) of the published application).

It was known in the art that allogeneic CAR T cell therapy, comprising disrupted MHC class I (MHC-I) complexes, was an alternative to autologous CAR T cell therapy, however the disrupted  MHC-I  in the allogeneic T cells renders the CAR T cells susceptible to elimination by the host natural killer (NK) cell-mediated immune response (paragraph [0003]) of the published application). The specification also evidences CD38 expression on anti-BCMA CAR T cells, CD38 expression on anti-CD19 CAR T cells, and CD38 expression on normal immune cells (PBMCs) of different donors ( e.g, healthy donor (Donor 3469) healthy donor (Donor 3383), healthy donor (Donor 3469), healthy donor (Donor 3383) ). The Specification discloses the frequency of anti-BCMA CAR T cell lysis in a co-culture of anti-BCMA CAR T cells and purified NK cells from a normal donor that were pre-treated with daratumumab or isotype control mAb, where pre-treatment with  daratumumab significantly reduced NK cell-mediated CAR T cell lysis (e.g., by approximately 50%) and preserves the viability and number of allogeneic CAR T cells. Additionally, Figures 10A-10C evidence protection from NK mediated cell lysis in co-cultures with a 3:1 ratio of daratumumab-treated 
    PNG
    media_image2.png
    467
    731
    media_image2.png
    Greyscale
 NK cells to anti-BCMA CAR T cells (paragraph [0047] of the published application). Figure 12 illustrates significant in vivo reduction of NK cells in mice injected with daratumumab (DARA). Figures 14A-14C illustrate significant reduction of tumor volume and survival of immune-deficient mice intravenously injected with daratumumab and anti-BCMA CAR-T cells relative to control and daratumumab or anti-BCMA CAR-T cells alone (paragraph [0051]). 
	The Specification contemplates treatment with any NK cell inhibitor including a small molecule, a monoclonal antibody or an antigen-binding fragment thereof, a polypeptide, a polynucleotide, or combinations thereof (paragraph [0021] of the published application). However, the Specification is silent about any other NK cell inhibitor able to reduced NK cell-mediated CAR T cell lysis (e.g., by approximately 50%) and to preserve the viability and number of allogeneic CAR T cells. The specification does not proved a similar or common structure that may be interchangeable for the genus of claimed NK cells inhibitors.
To satisfy written description, however, the inventors needed to convey that they possessed the claimed invention, which encompasses all inhibitors of NK cells that binds to the same epitope as daratumumab and/or competes with daratumumab for binding to CD38, known and unknown, as part of the claimed methods able to  treat a cancer patient with immunotherapy. Even accepting that all inhibitors of tryptophan metabolism or inhibitors of NK cells were known, the specification provides no means of distinguishing which inhibitors of NK cells are functional. See Eli Lilly, 119 F.3d at 1568 (“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” (quoting Fiers, 984 F.2d at 1171)).

The specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Rather, in the instant application, the specification invites the skilled artisan to test each and every NK cells inhibitor in combination with engineered human CAR T cells with a disrupted MHC I expressing an ectodomain that comprises an antigen-binding fragment to successfully deplete NK cells both in vitro and in vivo without affecting numbers of genetically engineered T cells expressing a CAR via trial and error. Further, the prior art shows that the ability to identify individual inhibitors of NK cells is uncertain and somewhat semantic. 
In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the invention as claimed.   Any claim not specifically recited is included in the rejection because it depends from a rejected claim.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-8, 12-17 and 19-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Peddareddigari et al. (WO 2020/183147, earliest foreign filing priority 11 March 2019; of record IDS filed on 12/21/2021) in view of Duchateau et al. ( WO 2018/073393; publication date 26 April 2018). 
Regarding claims 1, 2 and 3, Peddareddigari et al., discloses methods for the treatment of cancer comprising administration to a subject of CART cell therapy and the anti-CD38 antibody (page 4; claims 1 and 18). Peddareddigari et al., teaches introducing a nucleic acid construct encoding a CAR into the cell, where the cell  is allogenic (page 12). Moreover, Peddareddigari et al., states “in addition to targeting CD38 positive myeloma cells, daratumumab may exert indirectly on cells by allowing an increase in T helper cells, cytotoxic T-lymphocytes, T cell function response and T-cell clonality (Figure 2). The researchers identified a subpopulation of T cells (Tregs) that express CD38 at high levels, which showed a significant and immediate decline following a dose of daratumumab.” (page 8).
Peddareddigari et al., does not teach that CAR cells comprise a disrupted MHC class I. 
However, before the effective filing date of the claimed invention genetic modifications of allogeneic CAR cells including disruption of MHC I, beta-2-microglobune (β2M) gene and TRAC gene to generate engineered T cell non-alloreactive and suitable for allogeneic transplantation, minimizing the risk of graft versus host disease were well known and routine in the art of immunotherapy, as evidenced by the teachings of Duchateau et al. The author discloses allogeneic T cells for immunotherapy comprising both TRAC and β2M disruptions (page 2, lines 3-17; page 6, lines 10-15; page 13, lines 3-43). Moreover, Duchateau teaches modified T CAR cells expressing undetectable level of MHC molecules (page 14; lines 6-14).
It would have been obvious for one of ordinary skill in the art to modify the allogenic CAR T cells of  Peddareddigari to further disrupt the MHC I,  the T cell receptor alpha chain constant region (TRAC) gene and B2M gene according to Duchateau leading to: (i)  loss of function of the endogenous TCR to prevent CAR cells to be recognized by histocompatibility antigens present on normal healthy cells of the patient following administration and (ii) loss of function of MHC reducing chances of host T cells to recognize and reject the allogeneic CAR T, thus rendering the engineered T cell non-alloreactive and suitable for allogeneic transplantation, minimizing the risk of graft versus host disease. A skilled artisan would have had a reasonable expectation of success as the generation of MHC I cells and TCR negative T cells obtained by targeting various sequences of the  MCH I gene, the constant region of the T cell receptor gene (TRAC gene) and  B2M gene was known in the art before the effective filing date of the claimed invention.  
Regarding claim 4, the combined teachings of Peddareddigari and  Duchateau make obvious the invention of claims 1-3., Moreover, Duchateau teaches insertion into the disrupted TCR gene of a CAR targeting CD123 or CD22 (page 6, lines 1-6).  
Regarding claims 5, 19 and 20, the combined teachings of Peddareddigari and  Duchateau make obvious the invention of claim 1. Moreover, Duchateau teaches insertion into the disrupted TCR gene of a CAR targeting CD19, CD70 or  CD33 (page 19, lines 6-15).  
Regarding claims 6-7 and 13-16, the combined teachings of Peddareddigari and  Duchateau make obvious the invention of claim 1. Moreover, Peddareddigari discloses that daratumumab is an anti-CD38 antibody (page 8).
Regarding claim 8, the combined teachings of Peddareddigari and  Duchateau make obvious the invention of claim 1. Moreover, Peddareddigari states “Where the anti-CD38 antibody is administered before immunotherapy administration, the anti-CD38 antibody may deplete CD38 positive expressing cells involved in immune suppression” (page 4).
Regarding claim 12 and 16, the combined teachings of Peddareddigari and  Duchateau make obvious the invention of claims 1, 3, 13-14. Moreover, Peddareddigari provides doses the anti-CD38 antibody for administration  to the subject may be from 8 to 24 mg/kg. (page 4). 
***
Claims 9-11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peddareddigari et al. (WO 2020/183147, filing priority 11 March 2019; of record IDS filed on 12/21/2021) in view of Duchateau et al., (WO 2018/073393; publication date 26 April 2018), as applied to claim 1, and further in view of Turtle et al (US Pub 2021/0223248) and Hay et al., (Drugs. 2017 March ; 77(3): 237–245) .
With regard to instant claim 1, the combined teachings of Peddareddigari and  Duchateau  render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, Duchateau discloses administration of 30 x 106 CD19 CAR T cells (page 22).
The combined teachings of Peddareddigari and  Duchateau  do not disclose that a method further comprising a pre-conditioning regime. 
Before the effective filing date of the claimed invention, Turtle discloses that patients undergoing T-CAR therapy who received lymphodepletion chemotherapy with a cyclophosphamide-based regimen with or without fludarabine (Table 1), followed 2-4 days later by infusion of the CD19-specific CAR-modified T cells (paragraph [0208] of the published application).  Moreover, Hay et al., evidences that lymphodepletion for patients receiving adoptive immunotherapy with chimeric antigen receptor-modified T (CAR-T) cells, creates a favorable immune environment for adoptively transferred CAR-T cells, improving their in vivo expansion, subsequent persistence, and clinical activity. 
It would have been obvious for one of ordinary skill in the art to further modify the method of Peddareddigari and  Duchateau according to the teachings of Turtle and Hay to introduce a tolerance regime  that includes administering effective doses of lymphodepletion agents to generate a favorable immune environment for adoptively transferred CAR-T cells to further reduce host T cells from recognizing and rejecting the allogeneic CAR T cells that may still comprise a MHC through host versus graft (HVG) allogeneic rejection.
Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633